Mr. Sergeant moved for a rule on the purchaser to shew cause why the sale of a house and lot in Philadelphia, late of captain M’ Culloch, should not be set aside, by reason of the improper conduct of the sheriff at the sale: — But it appearing to the court that the sheriff had acknowledged at a precedent term the deed in open court, and no opposition had been made thereto, the court declared that they could not grant the rule, and observed that it would greatly affect sheriffs’ sales if such practice was gone into. If the sheriff has misbehaved himself in his office, the remedy of the party injured, after the deed has received the sanction of the court, is confined to the sheriff alone.